Myrick, J.
This is a motion by the plaintiff that a writ of mandate issue according to the judgment of this court.
On the 17th of November, 1882, this court rendered judgment in favor of plaintiff that it was entitled to a writ of mandate as prayed for. A petition for' rehearing was denied December 16, 1882. The defendant moved for a new trial, which was denied November 27, 1883. A writ of error for the removal of the cause to the Supreme Court of the United States was allowed and filed January 23, 1884, and on the same day a bond approved by the chief justice of this court was filed;
It thus appears that the writ of error and bond were not filed within sixty days after the judgment awarding the writ of mandate, but were filed within sixty days after the order denying the motion for a new trial. The point for determination is, whether the writ of error and bond operate as a supersedeas. Section 1007 of the Revised Statutes of the United States requires that the writ and bond, to operate as a supersedeas, must be lodged . in the clerk’s office, where the record remains, within sixty days after the rendering of the judgment complained of.
We are of opinion that, for the purposes of the present motion, the motion for a new trial operated as a postponement of the time for filing the writ of error and bond until the disposition of that motion, and as they were filed within sixty days after such disposition, a stay of proceedings on the judgment Was effected.
The motion is denied.
Morrison, C. J., and McKee, J., concurred.
Thornton, J., concurred in the order.